         Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. 19-ml-819
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE DOMAIN NAME SERVICED BY                           Filed Under Seal
 ENOM, LLC


Reference:     DOJ Ref. # CRM-182-58527; Subject Account: hltec-th.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits under seal this ex parte application for an Order, pursuant to 18 U.S.C.

§§ 2703(d) and 3512(a), and the Agreement between the United States of America and the

Republic of Poland on the Application of the Treaty between the United States of America and

the Republic of Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996,

pursuant to Article 3(2) of the Agreement on Mutual Legal Assistance Between the United States

of America and the European Union signed at Washington 25 June 2003, Pol.-U.S., June 9,

2006, S. TREATY DOC. NO. 109-13 (2006) (hereinafter, the “Agreement”), to execute a

request from the Republic of Poland (“Poland”). The proposed Order would require Enom, LLC

(“PROVIDER”), an electronic communication service and/or remote computing service provider

located in Kirkland, Washington, to disclose certain records and other information pertaining to

the PROVIDER account associated with the domain name hltec-th.com, as set forth in Part I of

Attachment A to the proposed Order, within ten days of receipt of the Order. The records and
          Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 2 of 10



other information to be disclosed are described in Part II of Attachment A to the proposed Order.

In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Agreement Annex art. 5(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.



                                                  2
           Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 3 of 10



18 U.S.C. § 3512(a)(1). This application to execute Poland’s request has been duly authorized

by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Poland in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Poland are investigating unknown suspect(s) for fraud offenses,

which occurred in February and April 2016, in violation of the criminal law of Poland,

specifically, Articles 267, 286, and 287 of the Polish Criminal Code. A copy of the applicable

laws is appended to this application. The United States, through the Office of International

Affairs, received a request from Poland to provide the requested records to assist in the criminal




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
           Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 4 of 10



investigation and/or prosecution. Under the Agreement, the United States is obligated to render

assistance in response to the request.

      6.        According to authorities in Poland, during 2015 and 2016, a Polish company had

a regular ongoing business relationship with a Thai company, where the Polish company would

sell meat processing equipment to the Thai company. The Polish company conducted their

business with the Thai company over e-mail. To communicate, the Polish company always used

e-mail accounts ending with “@metalbud.com,” and the Thai company always used e-mail

accounts ending in “@hitec-th.com.”

      7.        Between approximately February 5, 2016 and February 15, 2016, and then again

in March 2016, the Thai company received various e-mails from an unknown suspect using e-

mail accounts ending in “@rmetalbud.com,” 2 informing the Thai company that the Polish

company had changed its bank account and requesting various payments to the new bank

account. The Thai company did not notice the slight difference in the domain name of the e-mail

address.

      8.        On February 8, 2016, the Polish company also received an e-mail from an

unknown suspect, using e-mail address alex@hltec-th.com, an e-mail address very similar to the

e-mail address alex@hitec-th.com, used by the Thai company’s Sales Manager. In this e-mail

message, the suspect, pretending to be the Sales Manager of the Thai company, stated that he

was arranging to make the payment of EUR 85,100 (approximately USD 95,455). The Polish

company did not notice the slight difference in the domain name, and replied to e-mail account



2
  In August 2017, pursuant to a request from Poland, the United States filed an application for an order
under 18 U.S.C. §§ 2703(d) and 3512(a), requiring VistaPrint USA, Inc. (VistaPrint) to produce non-
content records related to the domain @rmetalbud.com. See In re Application of the United States of
America for an Order Pursuant to 18 U.S.C. § 2703(d), Case No. 1:17-mc-01912 GMH (August 7, 2017).
In response to the Court order, VistaPrint produced limited records.

                                                   4
            Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 5 of 10



alex@hltec-th.com on the same day. The reply e-mail message copied additional e-mail

addresses containing the hltec-th.com domain, such as account@hltec-th.com and

sales@hltec-th.com. On February 12, 2016, the Polish company received another e-mail from

alex@hltec-th.com, stating that the Thai company had sent payment instructions to the bank for

payment of the invoice.

     9.         On or about February 15, 2016, the Thai company made a payment in the amount

of EUR 85,100 (approximately USD 95,455) to the bank account provided by the unknown

suspect, believing it was making a payment to the Polish company. The Thai company

attempted to make additional transfers of EUR 13,200 (approximately USD 15,134) and EUR

10,000 (approximately USD 11,465) on two occasions in March 2016 to the bank provided by

the unknown suspect. However, the last two transfers were not credited by the bank and returned

to the Thai company. The Polish company never received the funds sent on or about February

15, 2016.

    10.         On April 4, 2016, the Polish company received another e-mail message from e-

mail account patcharaporn.m@hltec-th.com, an e-mail very similar to the e-mail account for

another one of the Thai company’s employees. In this e-mail message, the unknown suspect

requested that the Polish company send a copy of an invoice. At this point, the Polish company

had discovered the fraud and did not respond to the request.

    11.         Later investigation by Polish authorities revealed that the bank account provided

by the unknown suspect had been opened by a Swedish citizen on behalf of a company named

La Battride, a company that never had any business relationship with either the Polish company

or the Thai company.




                                                 5
          Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 6 of 10



    12.        Open sources indicate that domain hltec-th.com was registered on February 8,

2016, the same day the suspect sent the first e-mail to the Thai company. Polish authorities

believe that the suspect created and used domain hltec-th.com for the sole purpose of imitating a

legitimate business company and defrauding its partners.

    13.        In order to further the investigation and identify the unknown suspect(s), Polish

authorities are seeking non-content information from PROVIDER for the time period from

February 8, 2016, to and including May 4, 2016, in order to locate and identify the user(s) of the

domain hltec-th.com.

                                   REQUEST FOR ORDER

    14.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Poland

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.

    15.        The United States further requests that the Order direct PROVIDER not to notify

any person, including the subscriber or customer of each account listed in Part I of Attachment

A, of the existence of the application of the United States or the Order for two years from the

date of the Court’s Order. See 18 U.S.C. § 2705(b); 18 U.S.C. § 3512(a). This Court has

authority under 18 U.S.C. § 2705(b) to issue “an order commanding a provider of electronic

communications service or remote computing service to whom a warrant, subpoena, or court

order is directed, for such period as the court deems appropriate, not to notify any other person of



                                                 6
          Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 7 of 10



the existence of the warrant, subpoena, or court order.” See 18 U.S.C. § 2705(b). 3 In addition,

this Court has the authority under 18 U.S.C. § 3512(a) to issue “such orders as may be necessary

to execute a [foreign] request,” including an order to protect the confidentiality of the foreign

request here. 4 18 U.S.C. § 3512(a)(1); see Agreement Annex art. 5(5) (obligating the United

States to protect information when confidentiality is requested).

    16.         In this case, the proposed Order seeks information relevant to establishing the

illegal activity under investigation and identifying the individual(s) responsible. Accordingly,

disclosure may reveal the existence, scope, and direction of Poland’s ongoing and confidential

investigation. Once alerted to this investigation, the potential target(s) could be immediately

prompted to destroy or conceal incriminating evidence, alter their operational tactics to avoid

future detection, and otherwise take steps to undermine the investigation and avoid future

prosecution. In particular, given that they are known to use electronic communication and

remote computing services, the potential target(s) could quickly and easily destroy or encrypt

digital evidence relating to their criminal activity. Notification could also result in the target(s)

traveling to countries from which they cannot be extradited.



3
   The government relies on § 2705(b) to seek a preclusion-of-notice order because the government is
requesting only non-content information pursuant to § 2703(d), an action which is authorized by
§ 2703(c). See 18 U.S.C. § 2703(c)(1)(B) (“governmental entity may require a provider of electronic
communication service or remote computing service to disclose a record or other information pertaining
to a subscriber to or customer of such service (not including the contents of communications) only when
[it] . . . obtains a court order for such disclosure under subsection (d) of this section”). Under § 2703(c),
the government has no obligation to notify the subscriber. See 18 U.S.C. § 2703(c)(3) (“governmental
entity receiving records or information under this section is not required to provide notice to a subscriber
or customer”).
4
   When enacting Section 3512, Congress anticipated that improved U.S. handling of foreign requests
would insure reciprocity in response to U.S. requests for assistance in its criminal investigations. See,
e.g., 155 CONG. REC. H10,093 (2009) (statement of Rep. Schiff). Section 3512, which codified past
practice in relation to the execution of foreign requests for evidence, naturally encompasses the
longstanding practice of maintaining the confidentiality of the foreign investigation, where possible. See,
e.g., In re Letter of Request from the Government of France, 139 F.R.D. 588, 592 (S.D.N.Y. 1991)
(secrecy in executing foreign request is “essential to protect the French Court’s criminal investigation”).

                                                      7
          Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 8 of 10



    17.         Therefore, based on the foregoing, there are reasonable grounds to believe that

notification of the existence of this Order would result in flight from prosecution, destruction of

or tampering with evidence, or other serious jeopardy to this investigation. See 18 U.S.C.

§ 2705(b)(2)-(3), (5).

    18.         In addition, the two-year time period for preclusion of notice is reasonable. As

explained above, these documents discuss an ongoing criminal investigation pursuant to foreign

law in the requesting country. Foreign investigations are often lengthy, and the United States

does not have ready access to the status of such investigations. Additionally, during the two-year

time period, the United States will need to serve the production Order on PROVIDER, obtain

PROVIDER’s responsive documents, resolve any issues or questions regarding the production,

and send the documents to the Central Authority for mutual legal assistance requests in Poland.

Poland’s Central Authority then will have to provide the documents to the investigating judge,

prosecutor, and/or investigator assigned to the particular matter, who will need time to review the

information provided and pursue any investigative leads, prior to disclosure of the specific

assistance sought by Poland’s authorities to the account holder(s). 5

    19.         Accordingly, this Court should command PROVIDER not to notify any other

person (except attorneys for PROVIDER for the purpose of receiving legal advice) of the

existence of the proposed Order for a period of two years (commencing on the date of the Order),

unless the period of nondisclosure is later modified by the Court.

    20.         In this matter, the United States also requests that the instant Application and the

Order be filed under seal. The Court has the inherent power to seal court filings when

appropriate, including the proposed Order. United States v. Hubbard, 650 F.2d 293, 315-16


5
  With many foreign counterparts, the production also may need to be translated into the recipient’s
language.

                                                    8
         Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 9 of 10



(D.C. Cir. 1980) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). More

particularly, the Court may seal the Application and Order to prevent serious jeopardy to an

ongoing criminal investigation when such jeopardy creates a compelling governmental interest in

confidentiality. See Washington Post v. Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991). In

addition, the Court is authorized to issue orders necessary for the execution of a foreign request,

including an order to seal the instant Application and Order, to protect the confidentiality of the

foreign criminal investigation. See Agreement Annex art. 5(5); 18 U.S.C. § 3512(a); see also In

re Letter of Request from the Government of France, 139 F.R.D. at 592. For these reasons, the

United States has a compelling interest in confidentiality to justify sealing the Application and

Order.

                                                       Respectfully submitted,

                                                       VAUGHN A. ARY
                                                       DIRECTOR
                                                       OFFICE OF INTERNATIONAL AFFAIRS
                                                       OK Bar Number 12199




                                                 By:
                                                       Ruxandra Barbulescu
                                                       Trial Attorney
                                                       NY Bar Number 2988228
                                                       Office of International Affairs
                                                       Criminal Division, Department of Justice
                                                       1301 New York Avenue, N.W., Suite 800
                                                       Washington, D.C. 20530
                                                       (202) 305-4136 telephone
                                                       (202) 514-0080 facsimile
                                                       Ruxandra.Barbulescu@usdoj.gov




                                                 9
        Case 1:19-ml-00819-RBC Document 1 Filed 07/24/19 Page 10 of 10



                         Relevant Provisions of Polish Criminal Code


Article 267 (Mail & Wire Fraud)

        Any person who without being authorized to do so, acquires information not meant for
him/her, by opening a sealed letter, or connecting to a wire that transmits information or by
breaking electronic magnetic, or other special protection of such information, will be liable to
fine, non-custodial sentence, or up to 2 years imprisonment.

Article 286, Paragraph 1 (Fraud)

        Any person who, in order to gain financial benefit, commits fraud causing another person
to disadvantageously administer his/her property or third party property, by misleading such
person, or taking advantage of his/her mistake, or inability to properly understand the action
undertaken, will be liable to imprisonment of 6 months to 8 years.

Article 287, Paragraph 1 (Internet Fraud)

        Any person who, in order to gain financial benefit or inflict damage on another, without
authorization influences automatic processing, storing or transmission of information, or alters
on, deletes from, or introduces new content to a computer data carrier, will be subject to
imprisonment for a period of 3 months to 5 years.
